



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Jamieson, 2013 ONCA 760

DATE: 20131219

DOCKET: C53972  C57091

MacFarland, Watt and Lauwers JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Bill James Jamieson

Appellant

Adam Little, appearing as
amicus curiae
for the
    appellant, Bill James Jamieson

Riun Shandler, for the respondent, Attorney General for
    Ontario

Amanda Ross, for the respondent, City of Toronto

Heard:  June 25, 2013

On appeal from the decision of Justice Eric N. Libman of
    the Ontario Court of Justice on June 8, 2010, affirming the conviction entered
    by Justice of the Peace Brian J. Hudson of the Ontario Court of Justice on
    March 11, 2010, and from the decision of Justice Libman of the Ontario Court of
    Justice on December 28, 2011, affirming the conviction entered by Justice of
    the Peace Jane Frederick of the Ontario Court of Justice on July 21, 2011.

Lauwers J.A.:

[1]

The appellant was convicted of two provincial offences, Driving Instructor
    Give Instruction in Restricted Area, and failing to stop at a red light, both
    of which were entered under s. 9.1(1) of the
Provincial Offences Act
, R.S.O. 1990, c. P.33,
(
POA
); he
    was deemed to not wish to dispute the charge, since he had been issued a
    notice of the time and place of trial and failed to appear.

[2]

The appellant challenges the constitutionality of s. 9.1 on the basis
    that it was used against him when he manifestly wanted a trial for each charge.
    Under s. 11(d) of the
Canadian
Charter of Rights and Freedoms
,
    he asserts that he was denied the right to be presumed innocent until proven
    guilty according to law in a fair and public hearing by an independent and
    impartial tribunal.

[3]

For the reasons set out below, I would dismiss the appellants
    constitutional challenge.

[4]

The second ground on which leave to appeal was granted was whether the
    appellant received a fair hearing on his appeal before the Ontario Court of
    Justice. The City of Toronto concedes the appellant should have new trials on
    both matters. I would allow the appeal and order a new trial on each charge on
    that basis alone.

Overview

[5]

The appeal involves the interaction of the provisions of the
POA
and the
Charter
. Section 9.1(1) of the
POA
provides:

A defendant is deemed to not wish to dispute the charge where
    the defendant has been issued a notice of the time and place of trial and fails
    to appear at the time and place appointed for the trial.

[6]

Under s. 9.1(2), where the defendant does not appear, the presiding
    justice shall examine the certificate of offence and shall without a hearing
    enter a conviction in the defendants absence and impose a set fine if the
    certificate is complete and regular on its face. If the certificate of offence
    is not found to be regular, the justice is required by s. 9.1(3) to quash the
    proceeding.

[7]

The appellant challenges the constitutionality of s. 9.1 of the
POA
,
    under s. 11(d) of the
Charter
, which provides that: Any person
    charged with an offence has the right to be presumed innocent until proven
    guilty according to law in a fair and public hearing by an independent and
    impartial tribunal. The appellant asserts that the operation of the
POA
,
    with respect to the two charges he faced, offended s. 11(d) of the
Charter
.

The Statutory Scheme

[8]

The operation of the statutory scheme is fairly set out in the factum of
    the
amicus
, which I have edited
    and adapted for these reasons. All references are to the
POA
.

[9]

When a defendant is charged by way of a
certificate of offence (certificate),
the officer has two ways
    in which service can be effected under s. 3(2)(b):  by an offence notice,
    as in this case, or by a summons.  A defendant who is served with an offence
    notice is provided with a number of options about how to deal with the charge, which
    are set out on the back of the offence notice
:

1.       A
    defendant may file a Notice of Intention to Appear (NIA) for the purposes of
    entering a plea and having a trial, under s. 5;

2.       Where
    the offence notice requires the NIA to be filed in person instead of being
    delivered to the court, the defendant may either: (1) file a NIA for the
    purposes of entering a plea and having a trial; or (2) request a meeting with a
    prosecutor to discuss the resolution of the offence, under s. 5.1;

3.       A
    defendant may attend before a justice to plead guilty and make submissions as
    to the penalty under s. 7(1), where the defendant does not have the option of
    meeting with a prosecutor under s. 5.1 and does not wish to dispute the charge.
    The justice may impose the set fine or such lesser fine as is permitted by law;

4.       A
    defendant may sign the offence notice, signifying a plea of guilty, and deliver
    it with the amount of the set fine and all applicable costs and surcharges
    fixed by the regulations to the court, under s. 8;

5.       A
    defendant may decide not to respond to the offence notice. If so, then s. 9(1)
    is engaged, and the defendant is deemed to not wish to dispute the charge. A
    justice must examine the certificate and where it is found to be complete and
    regular on its face, enter a conviction in the defendants absence, and,
    without a hearing, impose the set fine for the offence under s. 9(2)(a). Where
    the certificate is not complete and regular on its face the justice must quash
    the proceedings under s. 9(2)(b); and

6.       A
    defendant who, like the appellant, signs and returns the NIA, subsequently
    receives a Notice of Trial (NT) from a clerk of the court indicating the time
    and place of the trial. If the defendant fails to appear at the time and place
    appointed for the trial, then the defendant is deemed, under s. 9.1(1), to not
    to wish to dispute the charge.  A justice must examine the certificate and
    where it is found to be complete and regular on its face, enter a conviction
    in the defendants absence, and, without a hearing, impose the set fine for the
    offence under s. 9.1(2).  Where the certificate is not complete and regular on
    its face the justice must quash the proceedings under under s. 9.1(3).

[10]

A
    defendant who was convicted without a hearing (i.e. under ss. 9(2)(a) or
    9.1(2)) may, within 15 days of becoming aware of the conviction, apply to a justice
    to strike out the conviction under s. 11(1). The circumstances under which a justice
    can strike it out are limited, under s. 11(2). The justice must be satisfied by
    the defendants affidavit that,
through no personal
    fault, the defendant was unable to appear for the hearing or did not receive
    delivery of a notice or document relating to the offence.  A defendant who does
    not meet the requirements of s. 11(2), can, as a last resort, file an appeal
    under s. 135 to contest the conviction.

[11]

The
    affidavit of Sheilagh Stewart, Assistant Crown Attorney, provides extensive
    evidence about the operation of the provincial offences regime. This fresh
    evidence is summarized in the
amicus
factum, which I briefly
    summarize in turn.

[12]

In
    2011, there were 2,008,206 charges disposed of under Part I of the
POA
.
    Around 25% of these defendants filed a NIA requesting a trial date, and about
    20%, or 93,872, of the defendants requesting a trial were deemed not to dispute
    the charge and convicted under s. 9.1(2). The majority of these, 80,624 or 86%,
    occurred where the defendant failed to appear in court for their first trial
    date. The remaining 13,248 defendants convicted under s. 9.1(2) occurred where
    the defendant failed to appear in court for a subsequent trial date (from 2 to
    21 trial dates) after the defendant had appeared in court, either personally or
    by agent, at the time and date specified for the first trial date in the NT,
    and the matter was adjourned to a subsequent trial date. Finally, in 2011,
    64,356 defendants applied for a reopening under s. 11, and 87% were granted.

The Factual Background

[13]

The
    appellant was convicted of two offences. The details are set out below. In both
    cases, the convicting justice purported to rely on s. 9.1 of the
POA
.
The standard forms in issue are prescribed by
    O.Reg 108/11, s. 3.2.


Jamieson #1

[14]

On November 10, 2007, the Appellant was charged, under
    s. 3(2)(a) of the
POA
, with the offence of Driving Instructor Give
    Instruction in Restricted Area, contrary to The City of Toronto, Municipal
    Code, c. 545,
Licensing
, s. 545-15(A)(3). He received a certificate of
    offence together with an offence notice.

[15]

On November 14, 2007, the Appellant attended at
    the
POA
court and filed the standard form Notice of Intention to Appear
    (NIA) under s. 5(3) of the
POA
, which states:

TAKE NOTICE THAT
I Bill Jamieson
wish to give notice of my intention to appear in
    court for the purpose of entering a plea and having a trial respecting the
    charge
set out in the Offence Notice
84576319.

[
Emphasis added.
]

The Appellant checked
    the box on the NIA which indicated that at trial he intended to challenge the
    evidence of the provincial offences officer who completed the Certificate of
    Offence, as permitted by s. 5.2(1) of the
POA
.

[16]

The
    standard form NIA, which the defendant filed at the court office, contained the
    following warning:  IF YOU FAIL TO APPEAR AT THE TIME AND PLACE SET FOR YOUR
    TRIAL, YOU WILL BE DEEMED NOT TO DISPUTE THE CHARGE, AND A CONVICTION MAY BE
    ENTERED IN YOUR ABSENCE, WITHOUT FURTHER NOTICE.

[17]

On February 1, 2008, the clerk of the court issued
    a standard form NT to the Appellant, under s. 5(5) of the
POA
.  The NT
    stated that the Appellants trial was scheduled for May 13, 2008, at 3:00 p.m.
    in courtroom #W2 of the York Civic Centre.  The NT warned about the consequence
    of not appearing:

Your trial will be held on the date and time noted above at the
    Ontario Court of Justice shown.  You and your witnesses should be ready for
    your trial at that time.  If you do not appear, you will be deemed not to
    dispute the charge and the court may convict you in your absence without
    further notice.



[18]

The
    appellant sought and was given adjournments on May 13, 2008, January 22, 2009, and
    July 2, 2009. The prosecutor sought and was given an adjournment on September 22,
    2009.

[19]

The
    trial date for
Jamieson #1
was set for March 11, 2010. The matter was
    spoken to at 9:18 a.m. but the appellant was not present. After a review of the
    certificate of offence, the presiding justice convicted the appellant under s.
    9.1 of the
POA
. The appellant arrived at about 1:30 p.m. There appeared
    to be some confusion about whether the appellant wrote down the right time, or
    whether he was given the right time for the trial at the previous attendance.

[20]

On
    March 16, 2010, a justice refused to reopen the matter under s. 11(2) of the
POA,
which requires a justice to strike out the conviction if through no fault
    of the defendant, the defendant was unable to appear.

[21]

On
    March 17, 2010, the appellant appealed
Jamieson #1
under s. 135 of the
POA
.
    The appeal was heard on June 8, 2010 by the appeal court judge, who dismissed
    it.

[22]

In
    her reasons for granting leave to appeal, Epstein J.A. summarized what occurred
    at the June 8, 2010 appeal, at paras. 9-11:

In a brief hearing, the applicant explained that he had missed
    his trial because he had been told to appear at the wrong time. Crown counsel
    agreed that the situation was confusing and noted that while it was clear that
    the matter was to be heard on March 11
th
, there appeared to be no
    indication of the time of the hearing or the courtroom in which the proceedings
    were to take place.

The Ontario Court of Justice judges disposition of the matter
    is confusing.  While he appears to have rejected the applicants explanation as
    to why he missed the hearing scheduled for 9:00 a.m., he went on to question
    the applicant about his defence to the charge. In response to this questioning,
    the applicant explained that he was unaware that he was not permitted to give
    instruction in the restricted area and that, in any event, he was not giving
    instruction, but merely passing through.

After a brief exchange, the Ontario Court of Justice judge
    dismissed the appeal, reasoning as follows:

It is not entirely clear to me as to what occurred on what
    would have been a fourth trial date for a matter that spanned from 2008 until
    September of 2009. You say that it wasnt clear to you when the matter should
    have been called. The information clearly records 1:30.

However, I have now also had the benefit of hearing from you
    what the proposed merits of this matter were; which involved your not really
    giving instruction, as you put it, to a student, in an area that turned out to
    be restricted. You are deemed to be aware of the law. You are a professional
    driving instructor that went to a professional area.... Having regard to the
    fact that you are asking for what would essentially be a fifth trial date on a
    matter that, in my view, is devoid of merit here, appeal should be dismissed.
    Thank you.

[23]

Epstein
    J.A. was satisfied that the appellant met the test for leave to appeal to this
    court under s. 139 of the
POA
, which requires that the case involve a
    question of law alone, and where it is essential to the public interest or for
    the due administration of justice that leave be granted. Epstein J.A. granted
    an extension of time to seek leave to appeal and also gave leave to appeal.

Jamieson #2

[24]

Jamieson #2
resembles
Jamieson #1
. The forms were virtually the same except
    for the offence details. On April 10, 2009, the Appellant was charged for
    failing to stop at a red light, contrary to s. 144(18) of the
Highway
    Traffic Act
,
R.S.O. 1990, c. H.8. He was given
a certificate of offence issued with an offence
    notice under s. 3(2) of the
POA.
On April 16, 2009, the Appellant
    attended at the court and filed a NIA which contained the standard warning
    about the consequences of failing to appear at the trial.

[25]

On
    August 12, 2009, the clerk of the court issued a NT to the Appellant, under s.
    5(5) of the
POA
.  The NT stated that the Appellants trial was scheduled
    for April 12, 2010, at 1:30 p.m. in courtroom #W6 at the York Civic Centre, and
    contained the standard warning
about the
    consequences of failing to appear at the trial.

[26]

The
    appellant got an adjournment on April 12, 2010. On the next trial date,
    December 22, 2010, the appellant sought an adjournment because his paralegal
    did not appear. Despite his vociferous protestations in court, the presiding
    justice deemed him not to dispute the charge.

[27]

On
    December 24, 2010, the appellant appeared before a justice seeking a reopening under
    s. 11(1) of the
POA
. The reopening was granted, and under s. 11(2),
    the appellants conviction was struck out and he was provided with a new NT. It
    stated that the appellants trial was set for July 21, 2011, at 3:00 p.m. in
    courtroom #W4.
The NT contained the
    standard warning about the consequences of failing to appear at the trial.

[28]

On
    July 21, 2011, the appellant did not appear but sent a friend to seek an
    adjournment. The adjournment was refused and the appellant was deemed not to dispute
    the charge, and was convicted.

[29]

The
    appellant appealed under s. 135 of the
POA
. The appeal court judge heard
    the appeal on December 28, 2011. At that time, the appellant said that he was
    in Montreal visiting a friend who was sick and dying at the time of his last
    trial date and conviction.  The appellant also told the appeal court judge that
    he had hired another paralegal to attend court, but that the paralegal did not
    appear for him.

[30]

After
    hearing submissions, the appeal court judge dismissed the appeal, stating:

Mr. Jamieson, I have listened to what you have had to say about
    this matter and you are effectively asking the public to be put to the expense
    for a fourth trial date for this charge that goes back to April of 2009.  I
    appreciate that the matter is not totally without fault of other people and in
    fact, a paralegal that you retained upon not showing up for your second trial
    date has to my satisfaction, based on the material that you have shown me, not
    served you well and been dealt with by the Law Society.

However, you were then given a third trial date, given the
    fault of your paralegal on the second trial date.  You are telling me that on
    the third trial date you had to be absent. You have told me that you retained
    another paralegal although there is no indication from the paralegal of that or
    any indication of retainer by you.

In any event, no one is entitled to presume that there would be
    a fourth trial date and a further adjournment given to them and I am satisfied,
    having regard to the totality of the circumstances that your right to have a
    trial has been respected.

You are asking now for a fourth date given your absence from
    the third date, and I am satisfied that it is not in the public interest to do
    that.

Accordingly, Mr. Jamieson, your appeal must be dismissed.

[31]

Doherty
    J.A. granted leave to appeal by a hand-written endorsement and required both
    appeals to be heard at the same time.

Issues on this Appeal

[32]

Given
    the City of Torontos concession that the appellant did not receive fair
    hearings on his appeals to the Ontario Court of Justice, the appeal must be
    allowed on that basis. This would render the constitutional challenge moot. The
    three factors that favour hearing a moot appeal are the presence of an
    adversarial context; the need to promote judicial economy; and the need for the
    court to be sensitive to its role as the adjudicative branch in our political
    framework:
Borowski v. Canada (Attorney General)
, [1989] 1 S.C.R. 342,
    at paras. 31-42. This is a case where this court should hear an appeal even
    though it is technically moot The constitutional issue is likely to come up
    again.

[33]

Epstein
    J.A. framed the issue on which she granted leave to appeal
Jamieson #1
,
    at paras. 31-33 of her leave decision:

Section 11(d) of the
Charter
guarantees the right 
to be presumed innocent until proven guilty according to law in a fair
    and public hearing by an independent and impartial tribunal. The Supreme Court
    of Canada, in

R. v. Richard
, [1996] 3 S.C.R.
    525, held that while
this right does apply to regulatory
    offences, where a valid waiver of the right can be inferred from the conduct of
    the accused, he or she may be convicted without a hearing.

In
Richard
, La Forest J. held that, in
    assessing the constitutionality of provisions such as s. 9.1 of the
POA
,
    the court must consider whether the provision is applicable
only
in
    circumstances in which the accused has actually and validly waived the right in
    question.

By indicating that he wished to contest the
    ticket, and by attending court on three occasions for that purpose, the
    applicant clearly demonstrated his desire to exercise his right to a hearing.
    That s. 9.1 of the
POA
nevertheless required that he be deemed not to
    dispute the charge against him raises a question of law regarding the
    constitutionality of the provision. While applicable only to regulatory
    offences, a provision that deprives individuals of their
Charter
-protected
    right to be presumed innocent until proved guilty beyond a reasonable doubt
    must be seen to raise an issue essential to the public interest as well as to
    the due administration of justice.

[34]

The
    appellant has conceded that the warnings in the NIA and NT are sufficient to fully
    inform a defendant of the consequences of not appearing at the time and place
    indicated in the NT. The issue in
Jamieson #1
is whether the warnings
    are also sufficient to fully inform a defendant of the consequences of not
    appearing at trial where the trial has been adjourned to a future date; such a
    finding would be necessary in order to permit a justice to infer waiver.

[35]

The
    issue in
Jamieson #2
is similar, since the appellant also demonstrated
    his desire to exercise his right to a hearing, although he received a NT for
    the trial at which he was ultimately convicted.

Discussion

[36]

Amicus
points out that where a defendant appears in court for a
POA
trial and
    the matter is adjourned for any reason, the defendant does not receive a new NT
    or any documentation at all, and, particularly, nothing in writing that warns
    the defendant that failing to appear at the trial on a new trial day will
    result in a conviction. The incongruity of the outcome is especially
    pronounced,
amicus
submits, where, as here, a defendant has manifested
    an intention to contest the charge.

[37]

Amicus
argues

that the
    court cannot safely infer, from the operation of section 9.1(1) of the
POA
,
    that the appellant (or a defendant in similar circumstances whose trial is
    adjourned), actually (and validly) waived the constitutional provision in
    question, as required by para. 25 of the Supreme Courts decision in
R. v.
    Richard
, [1996] 3 S.C.R. 525. Therefore, according to
amicus
,

the
    Ontario statutory scheme does not comply with s. 11(d) of the
Charter
because such convictions do not follow
a
    fair and public hearing by an independent and impartial tribunal.
Amicus
argues that this breach cannot be justified under s. 1 of the
Charter
.

[38]

The
    Attorney General argues that the legislative scheme under the
POA
meets the standard set in
Richard
, and therefore does not breach s.
    11(d) of the
Charter
. The Attorney General also argues that even if
    there were a breach, it would be justified under s. 1 of the
Charter
.

[39]

The
    respondents in
Richard
were convicted of speeding under the
New Brunswick
Motor Vehicle Act
, R.S.N.B. 1973, c. M-17
. They had
    received tickets and signed the Notices of Prosecution, but they were convicted
    of violating s. 140(1.1) of the
Motor Vehicle Act
after

failing
    both to pay the amount of the fine and to appear in court at the date and time
    stated on the tickets. This was the effect of s. 16 of the
Provincial
    Offences Procedure Act
, S.N.B. 1987,
    c. P-22.1
,
which was challenged on the basis of s. 11(d)
    of the
Charter
, because the
    convictions did not follow
a fair and public hearing by an
    independent and impartial tribunal. Section 16 provided:

16(1)  Where the defendant has not paid a fixed penalty before
    the time stated in the ticket for the payment of the fixed penalty and does not
    appear in court at the time and place stated in the ticket, the judge shall
    examine the notice of prosecution and, if the notice of prosecution contains
    the certificate referred to in subsection (2), the judge shall, subject to
    subsection (3), convict the defendant and impose a fine in the amount of the
    fixed penalty set out in the ticket.

16(2)  The certificate on a notice of prosecution shall be in
    prescribed form, shall be signed and shall state

(a)     that
    the person signing the certificate delivered personally to the defendant the
    ticket to which the notice of prosecution corresponds, and

(b)     that
    the ticket was in prescribed form and was completed in the same manner as the
    notice of prosecution.

16(3)  The judge shall not convict the defendant if

(a)     the
    judge has reason to believe that the certificate on the notice of prosecution
    is inaccurate, or

(b)     the
    notice of prosecution contains a defect and the defect cannot be cured under
    section 106.

[40]

The
    New Brunswick standard form ticket contained the following warning:

If you do not pay the fixed penalty and do not appear in court
    at the time and place stated on this ticket you may be convicted of the offence
    and fined. It is therefore very important for you to appear in court at the
    time and place stated on this ticket if you wish to dispute the charge.

[41]

The
    Supreme Court upheld the constitutionality of s. 16 of the
Provincial
    Offences Procedure Act
. While the New Brunswick provisions are not
    identical to the Ontario provisions, the main difference being that in s. 9.1
    of the
POA
, the accused must take active steps to get a trial, they are
    essentially equivalent.

[42]

In
    describing the New Brunswick scheme, LaForest J. made what appears to be a
    categorical statement for assessing constitutionality, at para 25, on which
amicus
relies heavily:

In order to deal with such an argument properly, it must be
    determined whether the impugned statutory provision is applicable only in
    circumstances in which the accused has actually (and validly) waived the
    constitutional provision in question.

[43]

In
    my view
amicus
takes this statement too literally and out of context.
    LaForest J.s analysis shows that, as long as the accused is fully aware
    of the consequences of failing to act, waiver can be inferred. LaForest J. stated,
    at para. 8:

Contrary to the opinion expressed by the Court of Queen's Bench
    and the Court of Appeal, s. 16 of the Act does not infringe s. 11(
d
) of
    the
Charter
. In my view, an accused who fails both to pay the fine
    indicated in the ticket and to appear in court at the time and place stated
    therein waives the benefit of s. 11(
d
) of the
Charter
, and
    therefore the right "to be presumed innocent until proven guilty according
    to law in a fair and public hearing by an independent and impartial
    tribunal", in the same way as if he or she had, for example, decided to
    plead guilty. Although at common law, the silence of the accused is equivalent
    to a plea of not guilty rather than to one of guilty and therefore in a
    criminal context ss. 7 and 11(
d
) might require any waiver to be made
    only upon appearance (a question on which I express no opinion), it is entirely
    different in the context of regulatory offences for which imprisonment is not a
    possibility and which accordingly do not bring the liberty component of s. 7
    into play. In such a context, I am of the view that
s. 11(
d
) of the
Charter
in no way prevents the legislature from inferring from the accused's failure to
    act a waiver on his or her part of the right to a fair and public hearing by an
    independent and impartial tribunal, provided that he or she is fully aware of
    the consequences of failing to act and that the procedural scheme in place
    provides sufficient safeguards to ensure that the conduct of the accused was
    not due to events over which he or she had no control.
That is the case
    here. [Emphasis added.]

[44]

While
    the Supreme Court accepted, at para. 19, that s. 11(d) of the
Charter
applies to regulatory offences, such offences are not subject to the same
    rigorous degree of protection as criminal charges. The statutes in New
    Brunswick and Ontario rely on this principle.

[45]

LaForest
    J. noted, at para. 22, that a right or freedom conferred by the
Charter
can be waived, but that the conduct of the holder of the right or freedom
    amounting to waiver must be
voluntary
and that he or she must
have
    full knowledge of the consequences
of that waiver (emphasis in original).
    He went on to require, at para. 32, that the inference of waiver could only be
    made, where, under the procedural scheme, the defendant is fully informed of
    the consequences of failing to act and there are sufficient safeguards to
    prevent injustices from occurring.

[46]

LaForest
    J. considered the warning language on the New Brunswick ticket, quoted above,
    to be sufficient, and noted, at para. 33, that due process or a conviction
in
    absentia
was adequate, since the trial justice must be
satisfied that the Crown has met the requirements
    intended to ensure that the accused is
fully informed of the consequences
of failing to act (emphasis in original).


[47]

In
    considering the application of these principles to the
POA
, I note that
    the NIA option in the offence notice clearly warns a defendant that failing to
    appear at the trial will result in a conviction. The defendant must exercise
    the option to appear on the offence notice and deliver it to the court office,
    so he or she does not retain a copy. But, in order to make an intelligent
    choice among the options provided, a defendant who chooses the option of
    appearing, like the appellant, must have read, understood, and signed the NIA,
    which includes the warning.

[48]

If,
    as in this case, the defendant opts to file a NIA, then, for the purpose of
    entering a plea and having a trial, a NT containing the time and place of the
    trial is issued. As noted, it contains a second clear warning of the
    consequences of failing to appear at trial.

[49]

In
    my view, the
POA
forms are clear. They fully informed the appellant of
    the consequences of failing to appear at trial, as required by
Richard.

[50]

LaForest
    J. also pointed out, at para. 34 of
Richard
, that the system was
    designed to make it relatively easy for accused persons to revive the case if
    their failure to appear was not their fault. This was adequate to show the 
voluntary
    nature of the waiver
by the accused of the benefit of s. 11(
d
)
    (emphasis in original).

[51]

In
    my view, the appeal routes in the
POA
do the same. As the fresh evidence
    shows, the route to re-opening under s. 11 is often accessed and is frequently
    successful, quite apart from the fairly open-ended appeal right in s. 35 of the
POA.

[52]

In
    my view, there is no systemic flaw in the scheme under the
POA
and
    particularly, in the operation of s. 9.1, that offends the standard set by the
    Supreme Court in
Richard
. The scheme carefully balances the relevant
    factors, as found by this court in
London (City) v. Young
, 2008 ONCA
    429, at para. 25.

[53]

Section
    11(d) of the
Charter
does not impose on the legislature an additional
    obligation to warn the defendant again of the consequences of failing to appear
    for trial if the trial is adjourned. The warnings on the NIA and the NT are
    clear, and there is nothing on the NT that might lead a defendant to assume
    that any of the conditions for trial are changed by an adjournment, apart from
    the date and possibly the time of the trial. The warning on the NT does not
    disappear. The defendant need only listen to what the justice says when an
    adjournment is granted about the date and time of the trial; in this case the
    appellant was given peremptory warnings on more than one occasion that the
    matter would proceed at the next trial date, whether or not the appellant was
    present, and that no further adjournments would be granted. It is reasonable to
    expect that a defendant like the appellant would use basic common sense and would
    understand that the initial warnings regarding the consequences of failing to
    appear also apply to the future trial date.

[54]

During
    oral argument,
amicus
conceded that his constitutional challenge would
    be completely answered if the standard form NT had an additional sentence to
    the following effect: This warning also applies if your trial is adjourned and
    you do not appear on the date and at the time to which your trial is
    adjourned. While the NT might be improved by such an additional warning, it is
    not, in my view, constitutionally required.

[55]

Since
    there is no violation of s. 11(d) of the
Charter,
I will not address the
    parties arguments regarding s. 1 of the
Charter
.

[56]

I
    would therefore dismiss the appeal on the constitutional ground put forward by
    the appellant, but allow the appeal on the ground conceded by the City of
    Toronto that the appellant did not receive a fair hearing on his appeal before
    the Ontario Court of Justice. The appellant should have new trials on both
    matters.

[57]

I
    am grateful for the thorough work done by the
amicus
and the Crown in
    the preparation and argument of this appeal.

Released: December 19, 2013 JMacF

P.
    Lauwers J.A.

I
    agree J. MacFarland J.A.

I
    agree David Watt J.A.


